                                           Case 5:19-cv-04705-EJD Document 68 Filed 09/10/21 Page 1 of 1




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4
                                         SAMUEL LOVE,
                                   5                                                         Case No. 19-cv-04705-EJD
                                                          Plaintiff,
                                   6                                                         ORDER TO SHOW CAUSE RE
                                                     v.                                      SETTLEMENT AS TO DEFENDANT
                                   7                                                         SHAMMI KUMAR; NAVIN KUMAR
                                         SURENDERPAL SINGH WALIA, et al.,                    ONLY
                                   8
                                                          Defendants.                        Re: Dkt. No. 67
                                   9

                                  10          The parties, having filed a Notice of Settlement on September 9, 2021 (See Docket Item

                                  11   No. 67), as to Defendants Shammi Kumar and Navin Kumar ONLY, are ordered to appear before

                                  12   the Honorable Edward J. Davila on November 18, 2021 at 10:00 AM in Courtroom No. 4, 5th
Northern District of California
 United States District Court




                                  13   Floor, United States District Court, 280 South First Street, San Jose, California, 95113, to show

                                  14   cause why the case should not be dismissed pursuant to Federal Rule of Civil Procedure 41(b).

                                  15   On or before November 8, 2021, the parties shall file a joint statement in response to the Order to

                                  16   Show Cause setting forth the status of settlement efforts as well as the amount of additional time

                                  17   necessary to finalize and file a dismissal.

                                  18          The Order to Show Cause shall be automatically vacated and the parties relieved of the

                                  19   obligation to file a joint statement if a stipulated dismissal pursuant to Federal Rule of Civil

                                  20   Procedure 41(a) is filed on or before November 8, 2021.

                                  21          All other pretrial deadlines and hearing dates are VACATED and any pending motions are

                                  22   TERMINATED.

                                  23          Failure to comply with any part of this Order will be deemed sufficient grounds to dismiss

                                  24   the action.

                                  25           IT IS SO ORDERED.

                                  26   Dated: 9/10/2021                                 ____________________________________
                                                                                        EDWARD J. DAVILA
                                  27                                                    United States District Judge
                                  28
                                       Case No.: 19-cv-04705-EJD
                                       ORDER TO SHOW CAUSE RE SETTLEMENT
